Citation Nr: 0700031	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-37 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
arthritis of the right knee.

2.  Entitlement to a compensable rating for degenerative 
arthritis of the right hand and fingers.

3.  Entitlement to a compensable rating for degenerative 
arthritis of the left hand and fingers.

4.  Entitlement to a compensable rating for degenerative 
arthritis of the right foot/heel/ankle, for the period June 
18, 2003, thru November 23, 2004.

5.  Entitlement to the assignment of a disability rating in 
excess of 10 percent for degenerative arthritis of the right 
foot/heel/ankle, for the period November 24, 2004, to the 
present.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1973, from September 1973 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The December 2003 rating decision, in part, assigned separate 
disability ratings for degenerative arthritis of various 
parts of the body.  The veteran's notice of disagreement 
addressed a number of determinations made by the RO in the 
December 2003 rating decision.  However, in his substantive 
appeal received in October 2004, the veteran indicated that 
he only wished to appeal as to the issues of higher 
assignable ratings for the right knee, right foot/heel, and 
both hands and fingers.  The veteran withdrew his request for 
a Board hearing in a written submission received in November 
2004.

The Board notes that in the March 2004 notice of 
disagreement, the veteran expressed disagreement with the 
disability rating assigned to service-connected macrocytic 
anemia, however, it does not appear that this disability was 
adjudicated in the December 2003 rating decision.  Thus, this 
issue is not in appellate status.  To the extent that this 
communication from the veteran may constitute a claim for an 
increased rating for macrocytic anemia, this matter is 
referred to the RO for clarification and any necessary 
action.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by x-
ray findings of degenerative joint disease and complaints of 
pain, but without compensable limitation of motion.  

2.  The veteran's right hand and fingers disability is 
manifested by x-ray findings of degenerative joint disease 
and complaints of pain, but without compensable limitation of 
motion.

3.  The veteran's left hand and fingers disability is 
manifested by x-ray findings of degenerative joint disease 
and complaints of pain, but without compensable limitation of 
motion.

4.  Prior to November 24, 2004, the veteran's right 
ankle/foot/heel disability was manifested by x-ray findings 
of degenerative joint disease of the ankle and foot, with no 
objective findings of limitation of motion.

5.  From November 24, 2004, the veteran's right ankle 
disability has been manifested by x-ray findings of 
degenerative joint disease and complaints of pain, but 
without compensable limitation of motion.

6.  From November 24, 2004, the veteran's right foot/heel 
disability has been manifested by x-ray findings of 
degenerative joint disease of the foot and calcaneal spurs, 
with subjective complaints of pain and noncompensable 
limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
of 10 percent (but no higher) for degenerative arthritis of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code s5003, 5260, 5261 (2006).

2.  The criteria for the entitlement to a disability rating 
of 10 percent (but no higher) for degenerative arthritis of 
the right hand and fingers have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2006).

3.  The criteria for the entitlement to a disability rating 
of 10 percent (but no higher) for degenerative arthritis of 
the left hand and fingers have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5216-5230 (2006).

4.  The criteria for the entitlement to a compensable 
disability rating for degenerative arthritis of the right 
ankle/foot/heel, for the period June 18, 2003, thru November 
23, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5271, 5284 (2006).

5.  The criteria for entitlement to a separate rating of 10 
percent (but no higher) for degenerative arthritis of the 
right ankle, from November 24, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2006).

6.  The criteria for entitlement to a separate rating of 10 
percent (but no higher) for degenerative arthritis of the 
right foot/heel, from November 24, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Code 5003 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the December 2003 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
         
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but there has 
been no notice of the types of evidence necessary to 
establish an effective date, as it pertains to the increased 
rating issue.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
June 2003 in which it advised the veteran of the evidence 
necessary to support his claims.  As will be discussed in 
more detail below, the Board has determined that the veteran 
is entitled to increased ratings with regard to a portion of 
his claims.  Therefore, any notice deficiency constitutes 
harmless error (see Bernard, supra), as section 5103(a) 
notice provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  With 
regard to the determination that higher ratings are not 
warranted, any questions as to the appropriate effective date 
to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains several VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Procedural History

As will be discussed in more detail below, the veteran's 
claim for compensation stems from a finding of degenerative 
arthritis diffuse of multiple major and minor joints.  This 
matter has a lengthy and complex procedural history with 
regard to the veteran's service-connected disabilities, and 
the disability ratings and effective dates assigned.  
Pursuant to a February 1991 claim of service connection for 
bilateral foot pain (bone spurs), a September 1991 rating 
decision granted service connection for bilateral heel spurs, 
assigning a 10 percent disability rating, and granted service 
connection for bilateral pes planus, assigning a 
noncompensable disability rating, both effective February 1, 
1991.

Pursuant to a January 1994 claim for compensation, a January 
2000 rating decision granted service connection for 
degenerative arthritis, hypertrophic, bilateral heels, 
ankles, knees, and left hand (previously evaluated as 
bilateral heel spurs), assigning a 20 percent disability 
rating, effective January 21, 1994.  Such award was made on 
the basis of 1994 VA examination findings of non-specific 
musculoskeletal complaints, and 1999 VA examination findings 
of spurring of the ankles, knees, and left hand.  A separate 
disability rating remained in effect for bilateral pes 
planus.

Pursuant to a June 2003 claim for compensation, a December 
2003 rating decision denied service connection for 
degenerative arthritis, left and right wrist.  The RO granted 
separate disability ratings for degenerative arthritis of the 
right knee, left knee, right shoulder, left shoulder, right 
elbow, left elbow, and left hip, left foot/heel/ankle, 
degenerative arthritis of the right foot/heel/ankle, and 
degenerative arthritis of both hands and fingers, all 
effective June 18, 2003.  As discussed hereinabove, the 
veteran perfected an appeal only to the issues of higher 
ratings for service-connected right knee, right 
foot/heel/ankle, and bilateral hand/finger disabilities.  
Thus, the issues on appeal are entitlement to the assignment 
of a compensable rating for degenerative arthritis, right 
knee, from June 18, 2003; entitlement to the assignment of a 
compensable rating for degenerative arthritis, both hands and 
fingers, from June 18, 2003; entitlement to the assignment of 
a compensable rating for degenerative arthritis, right 
foot/heel/ankle, from June 18, 2003 thru November 23, 2004; 
and, entitlement to the assignment of a rating in excess of 
10 percent for degenerative arthritis, right foot/heel/ankle, 
from November 24, 2004, to the present.

II.  Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Right Knee

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

A November 1999 VA examination reflects the veteran's 
complaints of gout flare-ups in both knees.  The knees were 
tender to palpation bilaterally, but range of motion was 
normal in both knees.  He experienced pain with McMurray's, 
and pain at 130 degrees with squatting.  An x-ray examination 
revealed a tiny amount of spurring about the medial tibial 
plateau bilaterally and about the inferior articular margin 
of each patella.  Joint spaces were normally preserved, 
bilaterally.  Tiny amounts of spurring was noted off of the 
medial intercondylar eminence bilaterally.  Otherwise, the x-
ray was negative.  The impression was minor changes of 
degenerative joint disease.

In September 2003, the veteran underwent a VA joints 
examination.  With regard to the knee, the veteran complained 
of knee instability on prolonged exertion, fatigability, and 
lack of endurance with various joints with limitation of 
manual activity, weightbearing, walking, standing, and 
inability to squat, use stairs, or walk on uneven grounds.  
He reported using a cane during flare-ups of knee or ankle 
pain.  At the time of the examination, the veteran was 
complaining of more significant symptoms of pain in the left-
sided joints, including the left knee.  On physical 
examination of the knees, the examiner noted that right knee 
range of motion was within normal limits.  Extension was 0 
degrees, and flexion was 0 to 125 degrees without any 
limitation or significant pain.  The examiner observed slight 
tenderness on the medial joint line, but no instability.  
Drawer's sign was negative.  

At a November 2004 VA examination, the veteran complained of 
pain and stiffness in the right knee for the past nine 
months.  He denied a history of weakness, swelling, heat, 
redness, and instability.  He reported flare-ups while 
walking.  He denied using any assistive devices.  He denied 
any episodes of dislocation or recurrent subluxation.  With 
regard to daily activities, he complained of pain in the knee 
and ankle/heel with prolonged standing or walking.  He 
complained of discomfort in squatting, climbing up and down 
stairs, and an inability to jump.  He reported that bending 
his knee while on a long drive aggravated his pain.  He 
reported employment in an office environment.  On physical 
examination, range of motion was normal, with pain at 130 
degrees.  The knee did not catch, grind or pop.  He had 
normal stability, and no weakness, effusion, or quadriceps 
wasting.  There was mild tenderness on infra patellarfossa.  
Collaterals were stable to varus and valgus stress.  
Cruciates were stable with negative Lachman's and Drawer's 
testing.  Meniscus was stable with negative McMurray's 
testing.  There was no change with repeated or resisted 
motion.  The examiner opined that the range of motion was not 
additionally limited by pain, stiffness, or lack of endurance 
following repetitive use.  There were no findings of edema, 
effusion, instability, weakness, redness, heat, or abnormal 
movement.  An x-ray examination revealed mild degenerative 
changes.  The examiner diagnosed degenerative joint disease 
right knee.

The RO has assigned a zero percent disability rating to the 
veteran's service connected degenerative arthritis, right 
knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
noted above, under Diagnostic Code 5003, the rating for 
arthritis of a joint is based on limitation of motion.  Upon 
review of the November 1999 VA examination, the range of 
motion findings of the right knee were normal.  With regard 
to the September 2003 examination findings, although the 
examiner specifically stated that range of motion was normal, 
the range of motion readings for the right knee were 0 to 125 
degrees.  As noted, normal range of motion for the knee is 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Thus, in spite of the examiner's statement 
to the contrary, such reading reflects limitation of motion.  
The November 2004 examination reflected that range of motion 
was normal, however, the veteran reported pain at 130 degrees 
flexion.  In any event, in consideration of all range of 
motion findings, range of motion is noncompensable under the 
provisions of both Diagnostic Codes 5260 and/or 5261.  

Although range of motion findings do not support a 
compensable evaluation under Diagnostic Codes 5260 and 5261, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In light of the x-ray findings of degenerative joint 
disease of the right knee, and the objective findings that 
the knee is affected by limitation of motion, albeit 
noncompensable under the rating criteria for the knee, a 10 
percent disability rating is warranted under Diagnostic Code 
5003.  

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].  See also Esteban, 6 Vet. App. at 261 (1994) [separate 
disabilities arising from a single disease entity are to be 
rated separately]; but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be 
avoided].  In this case, however, a compensable rating is not 
warranted under Diagnostic Code 5257 with respect to the 
veteran's right knee disability, as there have been no 
objective findings of instability.  Although the veteran 
complained at the September 2003 examination of knee 
instability on prolonged exertion, on objective examination 
the examiner observed slight tenderness on the medial joint 
line, but no instability.  Moreover, at the November 2004 VA 
examination, the veteran denied instability, and the examiner 
specifically noted no objective findings of instability.  
Thus, the Board finds that the preponderance of the evidence 
is against assigning a separate compensable evaluation under 
Diagnostic Code 5257.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, in the present case there is no evidence that a 
compensable rating is warranted under the criteria of Codes 
5260 and 5261 for the knee.  There are no findings that pain 
limits extension, and flexion is not limited to 45 degrees by 
pain to warrant a separate 10 percent rating under Diagnostic 
Code 5260 for the knee.  

The Board finds that a rating in excess of 10 percent is not 
warranted under any alternative provision.  Diagnostic Code 
5256 provides for a rating in excess of 10 percent, however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the right knee.  Furthermore, the 
veteran may not be rated by analogy to this code as he does 
not suffer functional immobility of the knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated, nor is there frequent episodes of 
"locking," pain and effusion into the joint.  The veteran 
specifically denied any episodes of dislocation, and there 
were no objective findings of effusion.  Additionally, there 
are no objective findings of impairment of the tibia and 
fibula, thus there is no basis for a disability rating in 
excess of 10 percent under Diagnostic 5262, and, genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it has not been diagnosed.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5003.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected knee disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that post-service the 
veteran has never been hospitalized for treatment of his 
service-connected right knee disability.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
knee disability is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 10 percent disability rating, but 
no higher, is warranted for degenerative arthritis of the 
right knee under Diagnostic Code 5003. 

Hands

Diagnostic Code 5228 indicates that a noncompensable rating 
is warranted for limitation of motion of either thumb if 
there is a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is warranted for 
limitation of motion of either thumb if there is a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.

Diagnostic Code 5230 indicates that any limitation of motion 
of either ring or little finger is noncompensable.

Medical documentation on file reflects that the veteran's 
right hand is dominant.  

At a November 1999 VA examination, muscle strength in the arm 
was 5 out of 5 with slight tenderness to palpation 
bilaterally.  The right posterior hand was tender to 
palpation.  There was normal range of motion in all joints of 
the hands.  On x-ray examination, there was minimal spurring 
about the base of the left fifth proximal phalanx and the 
head of the left fifth metacarpal.  The examiner diagnosed 
minimal degenerative joint disease, bilateral hands.

In September 2003, the veteran underwent a VA examination of 
the hands, thumbs and fingers.  He complained of bilateral 
hand pain for the previous 12 years, however, worse in the 
previous six months.  He reported right-sided hand pain worse 
than left hand.  Symptoms of pain in the right hand was 10/10 
mostly in small joints proximal interphalangeal (PIP) and 
distal interphalangeal (DIP), but not on metacarpophalangeal 
joint (MCP).  Left-sided hand symptoms were rated as 6/10, 
and right sided symptoms were rated as 10/10.  The veteran 
reported that symptoms were present everyday, lasting minutes 
to hours.  He reported that symptoms were worse with movement 
or any manual activity.  Writing, cooking, cleaning, and 
driving more than 30 minutes caused more symptoms, relieved 
by rest and pain medication.  He limits his manual activity.  
Additional limitation is mostly on manual activity.  He 
cannot do car mechanic work, which he was able to do in the 
past.  He also reported that wrist pain is also a limiting 
factor.  On physical examination, there was minimal swelling 
of the DIP and PIP joints.  With regard to functional 
defects, on the left hand it was moreso on the thumb and 
fingers.  Approximating fingertips was normal.  On the left 
hand, left thumb tip he could not approximate the fifth 
fingertip.  All of the fingers could approximate median 
transverse fold of the palm on both sides with slight 
difficulty on the left fifth finger.  His handgrip was 
strong, 5/5.  The examiner noted that previous hand x-rays 
revealed degenerative joint disease and an old fracture of 
left ulnar styloid and scattered minor degenerative joint 
disease of the joints of both hands.

The veteran underwent another VA examination in November 
2004.  The veteran reported generalized pain in both hands, 
gradually getting worse.  He reported that the severity is 
sometimes 5 to 6 on a 10-point scale, and on occasion it 
reaches an 8.  The examiner also noted a history of gouty 
arthritis.  He reported intermittent achiness and stiffness 
in both hands.  Occasional swelling in both hands resolved 
with time.  He complained of pain, stiffness, and swelling in 
the hands, mainly in the morning hours.  The right hand is 
worse than the left hand.  He reported that because of the 
stiffness and swelling in the hands and fingers, he is unable 
to shake hands with the right hand, he instead uses his left 
hand for shaking.  He reported pain on lifting heavy weight, 
pushing, and pulling.  He reported decreased handgrip, more 
on the right than the left.  He denied any flare-ups, but 
reported constant ongoing stiffness, ache, and swelling in 
the hand and fingers.  He had full range of motion of the 
fingers bilaterally.  There was stiffness at the end of the 
range of motion.  On approximation of the tip of the fingers 
to the thumb, there was some stiffness at the end.  He was 
able to approximate the tip of the finger with the tip of the 
thumb.  On approximation of the tip of the fingers and thumb 
bilaterally to the median palmar crease, there was a gap of 
about 0.5 centimeters.  He had some difficulty in very strong 
grasping in both hands because of the stiffness at the end of 
motion of the fingers.  He also had some pain on pushing, 
pulling, and twisting.  He complained of difficulty in 
writing and using computers for a long period of time because 
of the stiffness and ache in the hand and fingers.  The range 
of motion of all fingers at the PIP joints was 120/120, MCP 
joints was 90/90, and DIP joints was 80/80, bilaterally.  
There was stiffness at the end of the range of motion.  Range 
of motion was not painful and repeated and resisted motion 
caused a little bit of reduction in range of motion because 
of the stiffness and lack of endurance.  With regard to 
bilateral thumb, MCP joint range of motion was 50/50 and DIP 
was 90/90.  Thumb palmar abduction was 50/70.  Range of 
motion was not painful.  Repeated and resisted motion was a 
bit restricted because of the stiffness.  An x-ray of the 
right hand was negative, and the left hand showed an old 
fracture with nonunion of the ulnar styloid process.  A bone 
scan showed findings consistent with mild changes of 
degenerative joint disease.  The examiner diagnosed 
degenerative arthritis of the hands status post old fracture 
with nonunion of the ulnar styloid process.

The RO has assigned zero percent disability ratings to the 
veteran's service-connected bilateral hand and fingers 
disabilities under the provisions of 38 C.F.R. § 5003, as x-
ray examinations reflect degenerative joint disease.  As 
noted above, under Diagnostic Code 5003, the rating for 
arthritis of a joint is based on limitation of motion.  Thus, 
the veteran's disabilities require rating under the 
limitation of motion criteria for the digits and hand.  With 
regard to the limitation of motion criteria, the November 
1999 examination report reflects that range of motion of the 
hands was normal.  At the most recent VA examination, 
objective findings reflected normal range of motion in the 
PIP, MCP and DIP joints.  Repeated and resisted motion caused 
a little bit of reduction in range of motion due to stiffness 
and lack of endurance.  With regard to any limitation of 
motion of the thumb, he was able to approximate the tip of 
the finger with the tip of the thumb.  Again, repeated and 
resisted motion was a bit restricted due to stiffness.  
Moreover, on approximation of the tip of the fingers and 
thumb bilaterally to the median palmar crease, there was a 
gap of about 0.5 centimeters.  In any event, these findings 
amount to a noncompensable disability rating under Diagnostic 
Code 5228-5230.  Based on the objective findings of record, 
range of motion is noncompensable under the limitation of 
motion provisions for the hand and fingers.

Although range of motion findings do not support a 
compensable evaluation under Diagnostic Codes 5228 - 5230, 
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In light of the x-ray 
findings of degenerative joint disease of the right and left 
hands, and the objective findings of pain and swelling in the 
PIP and DIP joints, and stiffness at the end of range of 
motion of the fingers, albeit noncompensable under the rating 
criteria for the hand/fingers, a 10 percent disability rating 
is warranted under Diagnostic Code 5003 for degenerative 
arthritis of the right hand/fingers, and a 10 percent 
disability rating is warranted for degenerative arthritis of 
the left hand/fingers.  For the purposes of rating disability 
from arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on a parity with 
major joints  See 38 C.F.R. § 4.45(f).  Thus, the veteran's 
hand and fingers are encompassed as a group of minor joints, 
and are rated as such.  See also 38 C.F.R. § 4.14.  

The Board finds that a rating in excess of 10 percent is not 
warranted under any alternative provision.  The Board has 
reviewed the diagnostic criteria for evaluation of ankylosis, 
however, there has been never been a diagnosis of ankylosis 
with regard to his hands or fingers, thus the Board finds 
that such rating criteria is inapplicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5227.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding separate 10 percent disability 
ratings under Diagnostic Code 5003.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected bilateral hand/fingers 
disabilities has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that the impairment resulting from the veteran's bilateral 
hand/fingers disabilities are appropriately compensated by 
the currently assigned schedular ratings and 38 C.F.R. § 
3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that separate 10 percent disability 
ratings, but no higher, are warranted under Diagnostic Code 
5003 for the veteran's service-connected left hand/fingers 
and right hand/fingers disabilities.. 

Right Ankle/Heel/Foot 

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.

A November 1999 VA examination report reflects a finding of 
minimal bilateral calcaneal (at Achilles tendon isertion) and 
prominent at each os calcis (plantar cortex) spurring, and a 
finding of bilateral hallux valgus.  

VA outpatient treatment records dated in May 2003 reflect 
complaints related to the left foot, not the right foot.

At a September 2003 VA joints examination, right ankle range 
of motion was normal with dorsiflexion 0 to 20 degrees, 
plantar flexion 0 to 40 degrees, inversion 0 to 20 degrees, 
and eversion 0 to 20 degrees.  There was no tenderness except 
on the lateral and medial malleolar minimally.  There was 
mild hallux valgus of the MTP.  A bone scan of the feet and 
ankles showed findings consistent with mild changes of 
degenerative joint disease in both ankles, slightly increased 
in the right acetabulum, compared to the left.  An x-ray 
examination of the feet showed bilateral calcaneal spurs.

Also in September 2003, the veteran underwent a separate VA 
examination pertaining to the feet.  He claimed bilateral 
feet pain for more than 12 years since he was in service.  
The examiner noted a history of gouty arthritis, degenerative 
joint disease diffuse, and myositis.  The examiner noted that 
a June 2003 bone scan showed mild increased uptake in both 
ankles.  The veteran reported chronic bilateral feet pain, 
left more than right.  Left sided foot pain was 8/10, and 
right sided foot pain was 5/10.  Symptoms were worse in the 
first MTP area with occasionally warmth and erythema of the 
left foot.  He denied any weakness or stiffness.  He reported 
fatigability and lack of endurance due to limited ambulation 
and pain, more during weightbearing, walking, and standing.  
Left first MTP and left first toe swelling dorsally was 
reported, which the examiner noted could be related to gout 
and degenerative joint disease.  Right foot symptoms were 
less.  He denied swelling or erythema of the right foot.  The 
veteran reported flare-ups everyday and lasting for minutes 
to hours when standing or walking.  Symptoms were worse with 
weightbearing, range of movement, and walking or standing 
more than 20 to 30 minutes.  Symptoms were relieved by pain 
medication, rest or cold pack.  He denied the use of 
assistive devices, but reported wearing corrective and 
comfortable shoes with inserts.  

On physical examination, the left foot first MTP joint and 
distal 1/3 of the foot revealed some swelling with slight 
edema.  There was no redness or warmth.  There was no 
swelling of the right foot.  Right foot movements were 
passive and active without any pain or limitation.  The left 
foot had painful movement of the toes, mostly the first toe 
due to swelling and pain.  There was tenderness on the left 
foot first MTP and small joints of the toes, mostly 
metatarsophalangeal area, and ankle lateral malleolar, and 
medial malleolar areas.  The right foot had no tenderness 
except in the ankle, minimally on the medial malleolar and 
lateral malleolar areas.  There were no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  The skin was normal, and pedal 
pulses were palpable.  He could not squat due to pain at 
various joints   He could not rise on the heel on the left 
foot because of left ankle pain.  He could rise on toes.  He 
could supinate and pronate.  The right foot was without any 
problem, but the left foot was with some pain.  Inversion of 
the left foot was 0 to 10 degrees, painful from 10 to 20 
degrees and eversion was 0 to 5 degrees limited and painful 
from beginning to end.  The resulting diagnoses were 
bilateral calcaneal spurs; degenerative joint disease of the 
ankles and feet; and gouty arthritis, left first 
metatarsophalangeal.

The veteran underwent a VA examination in November 2004.  The 
veteran reported pain in the right ankle, heel, and foot 
which had gotten progressively worse.  The veteran denied the 
use of assistive devices but reported wearing shoe inserts.  
He reported an inability to walk or stand more than 5 to 10 
minutes, and swelling and pain in the ankle.  He reported 
being able to walk one block, and not being able to exercise, 
run or jump.  With regard to range of motion of the right 
foot and ankle, dorsiflexion was 10 out of 20 degrees limited 
due to pain on Achilles, plantar flexion was 30 out of 45, 
inversion was 20 out of 30, and eversion was 10 out of 20.  
There was tenderness on Achilles tendon.  Great toe flexion 
was 35 out of 45, and extension was 50 out of 70.  There was 
tenderness on the MP region, and mild hallux valgus.  
Repeated dorsiflexion of the right ankle was limited due to 
pain and stiffness.  He could not squat, and experienced pain 
on rising on toes or heel.  An x-ray examination of the right 
foot showed a small calcaneal spur with no interval change 
since the September 2003 x-ray examination.  An x-ray of the 
right ankle showed soft tissue calcification adjacent to the 
medial malleolus, and ligamental calcification was suspected.  
A bone scan of the foot and ankle showed mild changes of 
degenerative joint disease.  The examiner diagnosed Achillis 
tendinitis; arthritis great toe; degenerative joint disease 
right ankle; and hallux valgus right great toe.

Right Ankle/Heel/Foot from June 18, 2003 thru November 23, 
2004

As discussed hereinabove, service connection was initially in 
effect for bilateral heel spurs, rated 10 percent disabling 
effective February 1991.  Effective January 21, 1994, a 20 
percent disability rating was assigned for degenerative 
arthritis of the bilateral heels, ankles, knees, and left 
(previously evaluated as bilateral heel spurs).  As discussed 
hereinabove, the veteran is currently in receipt of a zero 
percent disability rating for degenerative arthritis of the 
right foot/heel/ankle, effective June 18, 2003 (date of 
receipt of claim), pursuant to the rating criteria for 
arthritis, Diagnostic Code 5003.  Effective November 24, 
2004, the RO assigned a 10 percent disability rating for 
degenerative arthritis of the right foot/heel/ankle, pursuant 
to Diagnostic Code 5271, limited motion of the ankle.  Such 
effective date was assigned based on the most recent VA 
examination conducted on November 24, 2004.  

The Board finds that with regard to the period June 18, 2003, 
thru November 23, 2004, a compensable rating is not warranted 
for the veteran's right foot/heel/ankle disability.  As 
discussed hereinabove, the objective medical evidence 
reflects findings of bilateral calcaneal spurs, and 
degenerative joint disease in both the feet and ankles.  The 
September 2003 VA examination, however, reflects minimal 
symptomatology related to the right foot and ankle.  At the 
September 2003 VA examination, the veteran's complaints were 
mainly related to the left foot and ankle.  Specifically, the 
veteran reported bilateral feet pain, however, left more than 
right.  His left foot pain was rated as more painful, than 
his right foot pain.  He denied swelling or erythema of the 
right foot.  Range of motion of the right foot was normal 
without any pain or limitation.  The veteran could supinate 
and pronate the right foot, and only experienced pain in the 
left foot.  As such, based on the objective findings of 
record, the Board finds that a compensable rating is not 
warranted under the rating criteria for arthritis, or the 
rating criteria pertaining to the foot or ankle.  Under 
Diagnostic Code 5003, the rating for arthritis of a joint is 
based on limitation of motion.  The objective evidence of 
record, however, for the period of June 2002 (one year prior 
to his claim for compensation) to November 23, 2004 does not 
support a finding that the veteran's degenerative joint 
disease of the right foot or ankle is manifested by any 
limitation of motion or reports of pain on motion.  Thus, the 
veteran's motion is noncompensable under Diagnostic Code 
5271, and a compensable rating is not warranted under 
Diagnostic Code 5003.  There is no other diagnostic criteria 
which could apply to the veteran's disability, as there have 
been no findings of ankylosis (Diagnostic Code 5270), or 
malunion of os calcis or astragalus with moderate or marked 
deformity (Diagnostic Code 5273).  With regard to the 
diagnostic criteria for the foot, the objective evidence does 
not support a finding of a moderate disability (Diagnostic 
Code 5284).  Moreover, the veteran is already in receipt of a 
separate rating for bilateral pes planus, and the veteran's 
diagnosed hallux valgus is not service-connected.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  While considering the veteran's subjective 
complaints of pain in the right foot/heel/ankle, the 
objective evidence of record, however, reflects no pain, 
weakness, fatigability, or lack of endurance with passive or 
active motion.  Thus, the Board finds that the currently 
assigned disability rating assigned accounts for his reports 
of pain, and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a 
basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-
07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right foot/heel/ankle disability, 
for this period, has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's right 
foot/heel/ankle disability, for this period, are 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

Right Ankle/Heel/Foot from November 24, 2004, to the present

Initially, the Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

As discussed hereinabove, the objective findings of record 
reflect that the veteran has degenerative joint disease of 
the right ankle, and degenerative joint disease and heel 
spurs of the right foot.  In light of the objective 
symptomatology reported in the November 24, 2004, VA 
examination, the Board finds that the veteran is entitled to 
separate disability ratings for the right foot/heel and right 
ankle, effective the date of the claim for compensation, June 
18, 2003.  The Board acknowledges that the objective findings 
also reflect diagnoses of hallux valgus, Achilles tendinitis, 
and a history of gouty arthritis, however, these disabilities 
are not service-connected, and will not be considered in 
rating the veteran's right foot/heel and ankle disabilities.  

The November 2004 examination report reflects that the 
veteran's right ankle, heel, and foot disabilities had 
worsened since the September 2003 examination.  Subjectively, 
the veteran complained of an inability to walk for long 
periods of time, and reported swelling and pain in the ankle.  
As noted, there were objective findings of limitation of 
motion of the right ankle, specifically dorsiflexion was 0 to 
10 degrees with pain in the Achilles, and plantar flexion was 
0 to 30 degrees.  Repeated dorsiflexion of the right ankle 
was limited due to pain and stiffness.  

With regard to the right foot and heel, the examiner noted 
that the veteran could not squat and experienced pain on 
rising on his toes or heel.  Great toe flexion was 35 out of 
45.  An x-ray examination detected a small calcaneal spur, 
although no changes were detected since the September 2003 x-
ray examination.  

In light of the symptomatology reported and found on 
objective examination, the Board finds that the veteran's 
disability of the right ankle should be separately rated from 
the veteran's disability of the right foot and heel.  As 
such, the veteran is entitled to a 10 percent disability 
rating for right ankle disability, for moderate limitation of 
motion of the ankle.  A higher rating is not warranted as 
there have no findings of marked limitation of motion, and no 
findings of ankylosis.  Based on the x-ray findings of 
degenerative arthritis of the right foot and a small 
calcaneal spur, and the subjective complaints of pain in the 
foot, the veteran is entitled to a separate 10 percent 
disability rating under Diagnostic Code 5003.  

In other words, the previous 10 percent rating (effective 
November 24, 2004) for disability described as right 
foot/heel/ankle disability is to be replaced by a separate 10 
percent rating for right ankle disability, effective from 
November 24, 2004, and a separate 10 percent rating for right 
foot/heel disability, effective from November 24, 2004. 

However, separate ratings in excess of 10 percent are not 
warranted because the evidence does not show such a degree of 
limitation of motion to meet scheduler criteria for a higher 
rating.  The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding separate 10 percent disability 
ratings.  However, there is no persuasive evidence of 
additional functional loss so as to warrant scheduler ratings 
in excess of 10 percent. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right ankle disability, and right 
foot/heel disability has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's right 
ankle and right foot/heel disabilities are appropriately 
compensated by the currently assigned schedular ratings and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that separate 10 percent disability 
ratings, but no higher, are warranted under Diagnostic Code 
5003 for the veteran's service-connected right ankle and 
right foot/heel disabilities.  




ORDER

Entitlement to a 10 percent disability rating (but no higher) 
for degenerative arthritis of the right knee is warranted.  
Entitlement to a 10 percent disability rating (but no higher) 
for degenerative arthritis of the right hand/fingers is 
warranted.  Entitlement to a 10 percent disability rating 
(but no higher) for degenerative arthritis of the left 
hand/fingers is warranted.  Entitlement to a separate 10 
percent disability rating (but no higher) for right foot/heel 
disability, from November 24, 2004, is warranted.  
Entitlement to a separate 10 percent disability rating (but 
no higher) for right ankle disability, from November 24, 
2004, is warranted.  To this extent, the appeal is granted.

Entitlement to a compensable rating for right ankle/foot/heel 
disabilities, from June 18, 2003, thru November 23, 2004 is 
not warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


